Citation Nr: 1617274	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321 for coronary artery disease (CAD).

2.  Entitlement to an effective date earlier than April 26, 2005, for the grant of service connection for CAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  He thereafter served 20 years, 2 months, and 13 days in the National Guard.

This matter comes before the Board of Veterans' Appeals  on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

On November 19, 2014, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned.

In June 2015, the Board issued a decision that granted an initial 60 percent rating for coronary artery disease from August 25, 2005, through December 8, 2005, denied a rating in excess of 30 percent for the period from December 9, 2005 through April 9, 2015, and granted a 60 percent rating, effective April 10, 2015.  In addition, the Board denied entitlement to an earlier effective date for the grant of service connection for CAD and remanded the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities for additional development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a Joint Motion for Partial Remand, the parties appealed that portion of the Board's June 2015 decision that determined that referral for extraschedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1) for the claims for increased initial disability ratings for CAD was not warranted and that denied entitlement to an earlier effective date of the grant of service connection for CAD.  The parties noted they were not appealing the determinations as to scheduler ratings for CAD and that they should be deemed abandoned.  The parties agreed that the issue of entitlement to a TDIU, remanded by  the Board in June 2015, was not in appellate status, and requested that portion of the Board's decision remain undisturbed.   In a February 2016 Order, the Court granted the Joint Motion for Partial Remand, and remanded the matters identified in the Joint Motion for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Board's June 2015 decision erroneously styled the earlier effective date issue as involving the determination of whether a date earlier than August 25, 2005, could be assigned the award of service connection for CAD.  The record shows that in a December 2013 rating action, the RO granted an earlier effective date of April 25, 2005, for the award of service connection.  Consequently, the Board has restyled the issue to reflect the correct effective date at issue.

The issue of entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321 for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's coronary artery disease was diagnosed as early as 1982; the earliest claim for that disorder filed by the Veteran was a generic claim for increased compensation filed on April 26, 2005.

2.  Following the April 2005 claim for increase in compensation, the Veteran reported being diagnosed with coronary artery disease; the RO inferred a claim for service connection for coronary artery disease from the April 26, 2005 claim in light of the later statement by the veteran.




CONCLUSION OF LAW

The criteria for an effective date earlier than April 26, 2005, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 2010 rating decision, the Veteran was granted service connection for coronary artery disease, pursuant to the recent addition of that disease to the list of diseases subject to presumptive service connection on an herbicides basis. An effective date of August 25, 2005, was assigned for the award of service connection.  After considering the orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs, the RO in December 2013 granted an effective date of April 26, 2005, for the award of service connection.  The Veteran disagrees with the effective date assigned and asserts that his disability was first diagnosed in 1982, which should be the appropriate effective date of his service-connection claim. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court for Veteran's Claims (Court) has held that intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists. Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include, among other persons, a Vietnam veteran who has a covered disease.  38 C.F.R. § 3.816  (2015).  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991." 38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include atherosclerotic cardiovascular disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include atherosclerotic cardiovascular disease.  Id; see also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816 ). Here, the Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and has been diagnosed as having coronary artery disease.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1)  and has a "covered herbicide disease" (i.e., ischemic heart disease to include atherosclerotic cardiovascular disease) within the meaning of 38 C.F.R. § 3.816(b)(2).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease and compensation for the same covered disease was previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1) (2015).  If a claim for disability compensation for a covered herbicide disease "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose," except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  The regulation further provides that "[i]f the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  38 C.F.R. § 3.816(c)(3).

In the instant case, the Veteran filed a claim for an "increase in my VA compensation because my conditions have gotten worse" on April 26, 2005.  On November 23, 2009, the Veteran filed a claim seeking service connection for a heart condition associated with, among other things, heart disease and various heart surgeries, to include angioplasty in 1988 and a coronary stent implant in December 2005. 

Generally speaking, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2015). 

However, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision. Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim. Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id. 

In the instant case, the Veteran submitted for a VA examination on August 25, 2005 in connection with his April 2005 claim.  In that examination, he reported treatment in June of that year for coronary artery disease.  Thus, while the record shows that the Veteran filed a specific claim for a heart condition on November 23, 2009, the RO has applied Training Letter 10-04 and given the Veteran the benefit of the doubt, inferring that the April 2005 claim also included coronary artery disease based on the non-specific nature of that claim and the Veteran reporting a diagnosis of coronary artery disease to VA shortly thereafter.  It awarded an effective date in consideration of the less specific claim filed in April 2005.

Under the Nehmer guidelines, the effective date of the regulation adding ischemic heart disease to the list of diseases for which service connection may be presumptively awarded based on in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010) (codified at 38 C.F.R. § 3.309(e)  (2013)).  Therefore, because the RO has inferred a claim for service connection from April 26, 2005, under 38 C.F.R. § 3.816(c)(2), the Veteran is entitled to service connection coronary artery disease effective either April 26, 2005, or from the date on which his entitlement arose, whichever is later.  The evidence of record indicates that he was diagnosed with coronary artery disease as early as 1982. Therefore, his entitlement arose prior to his inferred claim, and April 26, 2005 is the latter date. 

The Board also acknowledges that the Veteran and his spouse asserted in his November 2014 Board hearing that his entitlement should go back to his initial date of diagnosis in 1982.  Specifically, they argue that the military knew of his condition because he was required to get a yearly rider in order to continue service in the National Guard.  Upon review of the record, the Board finds that this is not appropriate.  As stated above, in order for a claim to be valid, there must be intent to file the claim.  See Criswell, supra.  However, there is simply no evidence available in the claims file that would indicate the Veteran ever intended to file, or actually filed a claim for a heart condition prior to April 2005.  Further, even presuming that VA could infer a claim based on medical evidence of a diagnosis (which the Board notes it cannot do), the Veteran and his spouse have admitted that the Veteran's treatment prior to 2005 was through private physicians and they had not submitted any medical records indicating such a diagnosis prior to that date.  While the record reflects that the Veteran was diagnosed prior to his effective date, those records were submitted after service connection was granted.  There was simply no evidence of record prior to April 2005 that the Veteran had ever been diagnosed with coronary artery disease, or that he wished to be service-connected for it. Therefore, the earliest date for which service connection may be granted in this matter is April 26, 2005.

Accordingly, the preponderance of the evidence is against assignment of an effective date prior to April 26, 2005, for the award of service connection for CAD.  38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an effective date earlier than April 26, 2005, for the grant of service connection for coronary artery disease is denied.


REMAND

In the August 2014 Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons or bases for whether the Veteran was entitled to referral for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1) for his service-connected coronary artery disease.  

Under § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating. See Thun v. Peake, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 157, 158   (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In light of the concerns expressed in the Joint Motion, the Board finds that the Veteran's claim for increased ratings for coronary artery disease warrants referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to increased ratings, on an extra-schedular basis for CAD, to include the collective impact of his service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) and consistent with Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

2.  Then, readjudicate the claim remaining on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


